IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ALBERT L. KIRKNER, BRIAN C.               : No. 354 MAL 2018
MCNEW, AND TRUST INVESTMENT               :
GROUP , LLC                               :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
MICHAEL S. GLASS, MARGERY DANA,           :
AND DGK PROPERTIES, LP                    :
                                          :
                                          :
PETITION OF: MICHAEL S. GLASS


                                     ORDER



PER CURIAM

     AND NOW, this 17th day of September, 2018, the Petition for Allowance of Appeal

is DENIED.